                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

GARNER PROPERTIES &
MANAGEMENT, LLC,

          Plaintiff,
                                                  Case No. 17-11439
v.                                                District Judge Victoria A. Roberts
                                                  Magistrate Judge Mona K. Majzoub
MARBLECAST OF MICHIGAN,
INC., et al.,

     Defendants.
_________________________________/

     ORDER GRANTING DEFENDANT AMERICAN WOODMARK’S MOTION FOR
                    SUMMARY JUDGMENT (Doc. #48)

     I.       INTRODUCTION

     On May 4, 2017, Garner Properties & Management, LLC (“Garner”), individually and

as a representative of similarly-situated persons, filed suit against Defendants

Marblecast of Michigan, Inc. (“Marblecast”) and American Woodmark Corporation

(“American Woodmark”). Garner says Defendants violated the Telephone Consumer

Protection Act, 47 U.S.C. § 227 (“TCPA”), by sending it and similarly-situated persons

unsolicited fax advertisements. American Woodmark moves for summary judgment,

asserting that there is no evidence from which a reasonable juror could find that it

qualifies as a “sender” of the faxes under the TCPA.

     Because the recent decision in Health One Medical Center, Eastpointe P.L.L.C. v.

Mohawk, Inc., 889 F.3d 800 (6th Cir. 2018), makes it abundantly clear that the TCPA

requires that to hold a party liable as a “sender” of a fax, the party must have physically




                                             1 
 
transmitted the fax or caused the fax to be sent—and American Woodmark did

neither—its motion is GRANTED.

    II.    BACKGROUND

    Marblecast is a Michigan kitchen and bath contractor. American Woodmark is a

kitchen and bath cabinet manufacturer based in Virginia. In November 2016, Garner

received an unsolicited fax (the “Fax”) referencing Marblecast’s “complete line of quality

cultured marble and solid surface.” The Fax states that customers will “deal direct with

factory.” Under a heading entitled “KITCHEN AND BATH CABINETRY (DISCOUNTED

65%),” the Fax mentions, among other things, “Waypoint Cabinetry” and the website,

www.waypointlivingspaces.com. This is a reference to the Waypoint Living Spaces

brand of cabinetry manufactured by American Woodmark. The Fax provides

Marblecast’s website and contact information for “Bud” at Marblecast.

    Garner filed a class action suit against Marblecast and American Woodmark,

alleging that Defendants are liable under the TCPA and for conversion based on the

Fax sent to Garner and at least 39 other recipients. The Court previously dismissed

Garner’s conversion claim [Doc. 36].

    The Court noted in its earlier order that Garner plausibly stated a strict liability cause

of action that American Woodmark is a “sender” under the TCPA, because its goods

were advertised or promoted in the Fax. However, after the Court’s order, the Sixth

Circuit decided Health One Medical Center, Eastpointe P.L.L.C. v. Mohawk, Inc., 889

F.3d 800 (6th Cir. 2018). American Woodmark now moves for summary judgment on

Garner’s strict liability claim, arguing that Garner failed to offer evidence from which a

reasonable juror could find that American Woodmark “sent” the Fax, as the Health One



                                              2 
 
Court interpreted the meaning of the term “sender” under the TCPA and its applicable

regulations.

    III.    STANDARD OF REVIEW

    Summary Judgment is proper if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). The movant has the initial burden to demonstrate the basis for its

motion and to identify portions of the record which show an absence of a genuine issue

of fact. Mt. Lebanon Personal Care Home, Inc. v. Hoover Universal, Inc., 276 F.3d 845,

848 (6th Cir. 2002). Once that burden is met, the non-moving party must set forth

specific facts that present a “genuine issue for trial.” Id. The existence of a mere scintilla

of evidence to support a plaintiff’s position will not suffice; there must be evidence on

which the jury could reasonably find for the plaintiff. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 252 (1986). Parties must support assertions of fact by “citing to particular

parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials.” Fed. R. Civ. P.

56(c)(1).

    IV.     DISCUSSION

     A. Garner’s Strict Liability TCPA Claim Fails as a Matter of Law
     Notwithstanding the fact that American Woodmark did not physically send the Fax,

Garner says that American Woodmark is strictly liable as a sender under the TCPA

because the Fax advertised or promoted its goods or services. Garner cites two cases

in support of its sender-strict liability theory: Imhoff Inv., L.L.C. v. Alfoccino, Inc., 792


                                                3 
 
F.3d 627 (6th Cir. 2015), and Siding & Insulation Co. v. Alco Vending, Inc., 822 F.3d

886 (6th Cir. 2016). Garner’s reliance on these two cases is ultimately misplaced. Both

cases involved defendants who, unlike American Woodmark, hired fax broadcasters;

moreover, the Sixth Circuit’s decision in Health One precludes Garner’s strict liability

claim and mandates that this Court enter summary judgment in favor of American

Woodmark.

    Garner says that Siding and Imhoff stand for the proposition that an entity is liable

under the TCPA even if its only involvement with an alleged unsolicited fax

advertisement was that its goods or services were advertised or promoted. Moreover,

Garner argues that the Sixth Circuit’s decision in Health One conflicts with its earlier

holdings in Siding and Imhoff, and that to the extent that they do conflict, the Sixth

Circuit, and inevitably this Court, must follow the earlier precedent. Garner, however,

neglects to mention that the Health One Court explicitly rejected an intra-circuit conflict

and reconciled its decision with the Sixth Circuit’s earlier precedent in Siding and Imhoff.

    The TCPA makes it unlawful to send unsolicited fax advertisements. 47 U.S.C. §

227(b)(1)(c). The Federal Communications Commission (“FCC”) promulgated

regulations which define the sender of a fax as “the person or entity on whose behalf a

facsimile unsolicited advertisement is sent or whose goods or services are advertised or

promoted in the unsolicited advertisement.” 47 C.F.R. § 64.1200(f)(10). Garner

maintains that the “whose goods or services are advertised or promoted” portion of the

regulation creates a strict liability standard.

    In Health One, the Sixth Circuit held that an innocent party cannot be liable under

the TCPA just because its goods were advertised or promoted in an unsolicited fax

                                                  4 
 
advertisement. Id. at 802. Health One filed suit against pharmaceutical wholesalers and

manufacturers, alleging that both violated the TCPA by sending unsolicited junk faxes

that listed prices for the manufacturers’ pharmaceuticals. Id. at 801. The manufacturers

filed a motion to dismiss pursuant to Rule 12(b)(6), arguing that they did not “send” the

faxes under the TCPA because they knew nothing about them. Id.

    Like Garner, Health One argued that the Siding and Imhoff courts interpreted the

applicable FCC regulation as creating a strict liability standard for entities whose goods

or services were advertised in an unsolicited junk fax. Id. As such, Health One

contended, the defendant manufacturers were liable under the TCPA, lack of

knowledge notwithstanding. Id.

    The Court began by noting that Health One read the 2006 FCC regulation “woefully

out of context.” Id. “What matters is that—read in the context of the statute itself—the

regulation does not purport to impose liability upon parties that did not ‘send’ the fax at

all.” Id. American Woodmark—like the defendants in Health One—neither dispatched

the faxes nor caused them to be sent.

    The Health One Court also cited Siding and Imhoff, reconciling the three holdings

by noting that “[n]either of the cases . . . support[sic] a different result here. In both

those cases the defendant in fact hired a fax broadcaster to send out the junk faxes. In

neither case did we hold . . . that an innocent party . . . could by some legal alchemy be

held liable for having ‘sent’ the faxes.” Id.

    The facts of this case fall somewhere between those in Siding and Imhoff on the

one hand, and Health One on the other. American Woodmark, unlike the defendants in


                                                5 
 
Siding and Imhoff, did not hire a fax broadcaster to advertise its products. American

Woodmark did, however, enter a distributorship agreement with Marblecast that

imposed on Marblecast the duty to “use its best efforts to promote, maintain and

increase sales of [American Woodmark] products.” Materially, the Agreement neither

explicitly requests nor authorizes Marblecast to advertise American Woodmark’s

products via fax. Moreover, Marblecast hired jBlast, the fax broadcaster, without the

consent or direction of American Woodmark.

    Todd Sabine, vice president of sales and marketing for American Woodmark’s

dealer distributor channel, testified that Marblecast did not discuss the Fax with anyone

at American Woodmark before it was sent. Moreover, Walter Olejniczak, founder and

owner of Marblecast, testified that American Woodmark had no independent knowledge

that Marblecast was sending the Fax. Most importantly, Olejniczak testified that the Fax

was sent to promote Marblecast’s business and that Marblecast highlighted American

Woodmark only because “I just happened to put down the company we were working

with at that time”; additionally, Olejniczak stated that he “wasn’t doing the faxing mostly

for [American Woodmark]. The faxing was mainly done for [Marblecast’s] cultured

marble products, and that’s what the faxing basically was for, selling countertops and

windowsills.” Essentially, Olejniczak’s testimony shows that Marblecast would have sent

the Fax even had it never agreed to sell American Woodmark’s products; in the

absence of an agreement with American Woodmark, Marblecast “could have put down

Home Depot, could have put down Lowe’s . . . could have put down anything.”

    Given American Woodmark’s clear lack of knowledge and involvement—and the

evidence showing that Marblecast sent the Fax to advertise its own business and would

                                             6 
 
have sent it even had it never contracted with American Woodmark—no reasonable

juror could find that American Woodmark “sent” the Fax, as that term is defined by the

TCPA in accordance with the Sixth Circuit’s holding in Health One. American

Woodmark simply did not cause the Fax to be sent.

    There is no genuine issue of material fact for trial.

    B. The Court Previously Dismissed Garner’s “On Whose Behalf” Theory of

         Liability

    Earlier, the Court dismissed Garner’s “on whose behalf” theory of liability under the

TCPA. The Court gave Garner the opportunity to file for leave to amend its complaint

should facts supporting American Woodmark’s liability under the “on whose behalf”

theory arise. Garner never did so. Garner’s attempt to revive this claim in its response to

American Woodmark’s motion for summary judgment is inappropriate; the Court

declines Garner’s request.

    V.     CONCLUSION

    Health One squarely addressed whether “sender” liability under the TCPA could be

imposed where an entity is completely unaware that its information is included in a fax

that it did not send or cause to be sent. American Woodmark’s motion for summary

judgment is GRANTED. No reasonable juror could find that American Woodmark sent

the Fax under the Sixth Circuit’s interpretation of the TCPA in Health One. Garner’s

TCPA claim against American Woodmark is DISMISSED WITH PREJUDICE.




                                              7 
 
    IT IS ORDERED.

                           S/ Victoria A. Roberts
                           Victoria A. Roberts
                           United States District Judge

Dated: December 26, 2018




                             8 
 
